 

Case 19-26589-SMG Doc1 Filed 12/12/19 Page 1 Of 5 0. nanmnmenmany

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

Southern District of Florida

+ Case number iifknown)

Chapter you are filing under:

Chapter 7
i] Chapter 11
&) Chapter 12
i] Chapter 13

 

Official Form 101

 

~§, BANKRUPTCY COURT
sO DISTRICT OF FLORIDA

 

DEC 12 2019

 

 

 

 

1) ‘got a

 

f] REGENED___—

 

rived //

 

 

amended filing

Voluntary Petition for Individuals Filing for Bankruptcy

[ O Check if this is an

12/17

 

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married coupie may fiie a bankruptcy case together—calied a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The

same person must be Debtor 7 in ail of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for suppiying correct
information. !f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number

{if known). Answer every question.

Ea Identify Yourself

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
Write the name that is on your
government-issued picture ROBERT HELEN
identification (for example, irst name First name
your driver's license or WAYNE MARIE
passport). Middie name Middle name
Bring your picture COBB COBB
identification to your meeting —- Last name Last name
with the trustee.
Suffix (Sr. Jr, HAD Suffix (Sr., Jr, H, [f}
2, All other names you HELEN
have used in the last 8 First name ~ First name
years MARIE
Include your married or Middie name ™ Middie name
maiden names. HIXON
Last name ™ Last name
HELEN
First name First name
MARIE
Middie name Middie name
MARCUM
Last name Last name
3. Only the last 4 digits of
your Social Security XxX ~ x -_ O 1 8 6 xX ~ xK-_ 9 4 7 3
number or federal OR OR
Individual Taxpayer 9 9
identification number Re KX XK
(ITIN)
Official Form 101 Voluntary Pe‘ition for individuais Filing for Bankruptcy page 1

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 2 of 57

pebtort ROBERT W. COBB

 

Firat Name Middie Name

Last Name

Case number ii inowny

 

4 Any business names
and Empioyer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

Wi t have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

Za | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EN

EIN

Business name

EIN

EIN

 

 

5. Where you live

2131 NE 41st Street, Apt. 102

If Debtor 2 lives at a different address:

 

 

 

 

Number Street Number Street
Lighthouse Point FL. 33064
City State ZIP Code City State ZIP Code
Broward
County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

if Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O. Box 255

P.O. Box P.O. Box

Deerfield Beach FL. 33443

City State ZIP Code City State Z/P Cade
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

a Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

.} | nave another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

wi Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

LJ | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 2

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 3 of 57

ROBERT W. COBB

Firat Name Middia Name

Debtor 1 Case number (it known)

Last Name

 

Tell the Court About Your Bankruptcy Case

 

 

 

 

 

 

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under Chapter 7

C) Chapter 11

(J Chapter 12

(J Chapter 13

&. How you willpaythe fee (J | will pay the entire fee when | file my petition. Please check with the clerk's office in your

local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behaif, your attorney may pay with a credit card or check
with a pre-printed address.

() i need to pay the fee in installments. {f you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in Installments (Official Form 103A).

1 request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

9. Have you filed for WNo ;
bankruptcy within the : b
last 8 years? CJ Yes. District When Case number ] L- Z g 7 /

MM? DD/YYYY

District When Case number
MM/ DD/YYYY

District When Case number _
MM/ DD/YYYY

10. Are any bankruptcy No
cases pending or being
filed by a spouse who is UC) Yes. Debtor Relationship to you
not filing this case with District When Case number, if known,
you, or by a business MM/DD 1YYYY
partner, or by an
affiliate?

Debtor Relationship to you __
District When Case number. if known
MM /DD/YYYY

11. Do you rent your QQNo. Goto line 12.

residence? 1M Yes. Has your landiord obtained an eviction judgment against you?

Official Form 101

) No. Go to line 12.

(J Yes. Fill out /nit:al Statement About an Eviction Judgment Against You (Forrn 101A) and file it as
part of this banx-uptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 
 

Case 19-26589-SMG Doc1 Filed 12/12/19 Page 4 of 57

Debtor 1 ROBERT W. COBB Case number (it known)

Firat Neme Middie Name Last Name

 

Report About Any Businesses You Own as a Sole Proprietor

42. Are youa sole proprietor (No. Goto Part 4.
of any full- or part-time
business? C) Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

ion, partnership,
a corporat parinersnip, oF Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it

to this petition. Cily State 2iP Code

 

 

 

Check the appropriate box to describe your business:

CI Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q Singie Asset Real Estate (as defined in 11 U.S.C. § 101(518))
(I Stockbroker (as defined in 11 U.S.C. § 101(53A))

Q Commodity Broker (as defined in 11 U.S.C. § 101(6))

C) None of the above

 

 

 

13. Are you filing under ff you are filing under Chapter 11, the court must know whether you are a smai/ business debtor so that it
Chapter 11 of the can set appropriate deadiines. if you indicate that you are a smali business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1}(B).

debtor? :
- a No. } am not filing under Chapter 11.
For a definition of smai!
business debtor, see C) No. {am filing under Chapter 11, but | am NOT a smail business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

Cl Yes. jam fing under Chapter 11 and | am a smail business debtor according to the definition in the
Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs !mmediate Attention

 

14. Do youown orhave any Yi njo
property that poses or is
alleged to pose a threat C) Yes. What is the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZiP Code

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 4

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 5 of 57

Debtor 1 ROBERT Ww. COBB Case numbet ct known)

First Name Middie Name Last Name

[rieaene Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The jaw requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

Od i received a briefing from an approved credit
counseling agency within the 180 days before !
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
pian, if any. that you developed with the agency.

C] | received a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
pian, if any.

(J i certify that | asked for credit counseling
services from an approved agency, but was
unabie to obtain those services during the 7
days after i made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) am not required to receive a briefing about
credit counseling because of:

Q incapacity. {have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

O Disability. |My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after I
reasonably tried to do so.

QC) Active duty. | am currently on active military
duty in a military combat zone.

{f you believe you are not required to receive a
briefing about credit counseling. you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must chec: one:

Od | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
pian, if any, that you developed with the agency.

(J | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
pian, if any.

i certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unabie to obtain it before you filed for
bankruptcy, and wha exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

QO) tam not required to receive a briefing about
credit counseling because of:

Q Incapacity. { have a mental iliness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

LJ Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

UI Active duty. | am currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

 

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 6 of 57

Debtor 1

Firat Nene

ete ao

ROBERT W. COBB

Middie Name

Case number (i knowns
Last Name

Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

CL) No. Go to line 16b.
W Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

Wi No. Go to line 16¢.
QC) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.
n/a

 

 

17, Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

CI} No. jamnot filing under Chapter 7. Go to line 18.

W Yes. iam filing under Chapter 7. Do you estimate that after any exempt property is exciuded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and Wi no
administrative expenses
are paid that funds will be Ql ves
available for distribution
to unsecured creditors?
18. How many creditorsdo WJ 1-49 (J 1,000-5,000 () 25,001-50,000
you estimate that you LJ 50-99 (J 5,001-10,000 Q) 50,001-100,000
owe? LJ 100-199 () 10,001-25,000 (J More than 100,000
Q) 200-899
19. How much do you a $0-$50,000 Q) $1,000,001-$10 million Q $500,000,001-$1 billion

estimate your assets to
be worth?

20. How much do you
estimate your liabilities

©) $50,001-$100,000
CJ $100,001-$500,000
LJ $500,001-$1 milion

12 $0-$50.000
) $50,001-$100,000

Q) $10,000,001-$50 million
Q) $50,000,001-$100 miition
Q) $100,000,001-$500 million

CJ $1,000,001-$10 mitlion
(J $10,000,001-$50 miltion

©) $1,000,000,001-$10 billion
©) $10,000,000,001-$50 billion
CJ More than $50 billion

CJ $500,000,001-$1 biltion
CJ $1,000,000,001-$10 billion

 

 

to be? © $100,001-$500,000 () $50,000,001-$100 mitlion CJ $10,000,000,001-$50 billion
O) $500,001-$1 million () $100,000,001-$500 million () More than $50 billion
Sign Below
| have examined this petition, and | declare under penaity of perjury that the information provided is true and
For you correct.

if | have chosen to file under Chapter 7. i am aware that | may proceed, if eligible. under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

if no attorney represents me and ! did not pay or agree to pay someone who js not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or impriso nt for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571. j

xy) GP (? x

   

LP’
1 i

 

 

Zo
Bignature of Debtor 1 Signature of Debtor 2
Executed on / af Fg Li 4 Executed on a q U a
MM / DD fRYYY MM / DD iYTYY

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6

 

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 7 of 57

Debtor 1 ROBERT W. COBB Case number cit known},

 

First Name Middie Name

Last Name

 

For you if you are filing this
bankruptcy without an
attorney

if you are represented by
an attorney, you do not
need to file this page.

Official Form 101

  

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must jist ail your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. if you do not list a debt, the debt may not be discharged. if you do not jist
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney. the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and fegai
consequences?

LJ No

id ves

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

CJ No

Wi Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
LJ No
i, Yes. Name of Person MICHELE EVANS

Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that i understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properiy handie the case.

2 C2» Weber Co bE-

  

 

nature of

 

 

Debtor 1 Signature of Debtor 2
Dat 27 4/19 Dat — 12S9/ OF
“ her TYYYY ~ “ MM? iy
Contact phone (954) 778-4358 Contact phone (954) 778-4358
Cell phone Cell phone nee
Email address CObb0639@ gmail.com Email address

 

Voluntary Petition for individuals Filing for Bankruptcy page &

 

 
 

Case 19-26589-SMG Doc1 Filed 12/12/19 Page 8 of 57

 

Fill in this information to identify your case:

Debtor 1 ROBERT W. COBB

First Name Middie Name Last Name

 

Debior 2 HELEN M. COBB

iSpouse, if fikng) First Name Middle Name Last Nama
United States Bankruptcy Court for the: Southern District ot Florida

Case number LI Check ff this is an
{if known) amended filing

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/8: Property (Official Form 106A/B)

 

1a. Copy line 55, Total real estate, from Schedule A/B a... ice tccee tee ceee ne eaeeaencceesatenevsetaeeseesenesstenesaetieseatenessateeesoaeneees $ _—__ 000
1b. Copy line 62, Total personal praperty, from Schedule A/B.o.....cecccccccscsssesecsescesesesacsesseecssneacessscensseseeeseeseeasateneesieeneseeneeee $ 425.00
1c. Copy line 63, Total of all property on Schedule A/B oo. ete ce eens ene erat ene cat cee paneer caatea sendy raetasereseaseeeenavagenaes § —_ 425.00

 

 

 

Summarize Your Liabilities

Your liabilities
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D) 41.091.00
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $_

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims} from line 6e of Schedule EV/F 0... csc eetee teeters

$ 9,000.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F 0... cesses ertceneeeeees

+ 5 32,641.03

 

 

 

 

 

Your total liabilities $___ 92,732.03
Summarize Your Income and Expenses
4. Schedule I: Your income (Official Form 106!) 2 159.43
Copy your combined monthly income from line 12 of Schedule fo. cece tnes eens ceseee nates stsavesecageeue tas cesaseeessenensamenaess So
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22¢ of Schedule Joost cee esse ee eens cere H cae asta eC cade Sag ue ea nae saute geusea see seaasegeeeegs $ 2,303.00

 

Officiat Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

 
 

Case 19-26589-SMG Doc1 Filed 12/12/19 Page 9 of 57

Debtor 1 ROBERT W. COBB Case number (known),

First Name Middie Name Last Name

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

CJ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

Wi ves

 

 

 

7, What kind of debt do you have?

wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 161(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

LL) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

8 From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 1228 Line 11; OR. Form 122C-1 Line 14. $ 2,400.00

 

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F-

 

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $. 9,000.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
Sd. Student loans. (Copy line 6f.} $ 0.00
Se. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.) as
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +3 0.00
9g. Total. Add lines 9a through 9f. $ 9,000.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 10 of 57

Fill in this information to identify your case and this filing:

Debtor 1 ROBERT W. COBB

First Name Middle Name Last Name

Debtor 2 HELEN M. COBB

 

 

{Spouse if filing) first Name Middie Name Last Name
United States Bankruptcy Court for the: Southern District of Florida

Case number

 

UC) Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 42/15

In each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

aa Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an interest In

 

1. Do you own or have any legal or equitable interest in any residence, buiiding, land, or similar property?

wi No. Go to Part 2.

UO) Yes. Where is the property?

i ?
What is the property? Check ail that apply. Do not deduct secured claims or exemptions. Put

 

 

 

 

O Single-family home the amount of any secured claims on Schedule 0D:
14. _ u Duplex or multi-unit building Creditors Who Have Claims Secured by Praperty.
Street address, if available, or other description :
CJ Condominium or cooperative Current value of the Current value of the
(] Manufactured or mobile home entire property? portion you own?
QO) Lang 3 $
U] investment property
- J timeshare Describe the nature of your ownership
City State ZIP Code O other interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one.

Q) Debtor 1 only

County Q) Debtor 2 only

C2 Debtor 1 and Debtor 2 only i] Check if this is community property
(see instructions)

 

 

C] At feast one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

 

 

 

 

QO Single-family home the amount of any secured claims on Schedule D:
42 _ u Duplex or multi-unit building Creditars Who Have Claims Secured by Property.
Street address, if available, or other description i i
LL) Condominium or cooperative Current value of the Current value of the
(J Manufactured or mobile home entire property? portion you own?
U) Land $ $
U] investment property
_ U0 timeshare Describe the nature of your ownership
City State ZIP Code Q mes interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.
Q) debtor 1 only

 

 

County C Debtor 2 onty
(J Debior 1 and Debtor 2 onty CJ check if this is community property
OC) Atleast one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1

 

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 11 of 57

ROBERT W. COBB

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Case number ct énown)
First Name Micdie Name Last Name
What is the property? Check ali that apply. Do not deduct secured claims or exemptions. Put
oO Single-family home the amount of any secured claims on Schedule D:
1.3. _ en Creditors Who Have Claims Secured by Property.
Street address, if available, or other description Q Duplex or multi-unit building
O) condominium or cooperative Current value of the Current value of the
entire pro} ? ortion you own?
C) Manufactured or mobile home property P y
C) Land $ $
CO) investment property
Gity State” ViP Gode 02 Timeshare Describe the nature of your ownership
Oo interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
C) Debtor 4 only
County O) Debtor 2 only .
(J Debtor 1 and Debtor 2 only C} Check if this is community property
CO At teast one of the debtors and another (see instructions)
Other information you wish to add about this item, such as focal
property identification number:
2. Add the doilar value of the portion you own for all of your entries from Part 1, including any entries for pages $
you have attached for Part 1. Write that number here. 2.0000... c cece cee cen cen eee tee een nes peed esaee nee sus ses enaus sees >

ra Describe Your Vehicles

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. if you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

C) No

i Yes

3.4. Make: KIA .
Model: Sor5325.00:
Year: 2011

Approximate mileage: 57k

Other information:

 

 

 

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage: =

Other inforrnation:

 

\
:

 

 

Official Form 106A/B

Who has an interest in the property? Check one.
A Debtor 1 only

C1) Debtor 2 only

() Debtor 1 and Debtor 2 only

() At feast one of the debtors and another

UC) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C) Debtor 1 only

C) Debtor 2 only

() Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

O) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D-
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

§ 5,325.00 0.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

page 2

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 12 of 57

ROBERT W. COBB

 

 

 

 

 

Approximate mileage:

Other information:

 

 

 

C) Debtor 1 and Debtor 2 only
C) At least one of the debtors and another

C] Check if this is community property (see
instructions)

 

Debtor 1 Case number ‘it known),
First Nama Middie Name Last Name
a3. Maken . Who has an interest in the property? Check one. —_o not deduct secured claims or exemptions. Put
“| the amount of any secured claims on Schedule D:
Model: O) Debtor 1 only Creditors Who Have Claims Secured by Property.
v. CI Debtor 2 only
ear:
C} Debtor 1 and Debtor 2 only ou oe ronerty? the cert onyauown?
Approximate mileage: — Cl) At least one of the debtors and another : :
Other information:
U1 Check if this is community property (see 5 8
instructions)
3.4. Make: _ Who has an interest in the property? Check one. —_ 9 not deduct secured claims or exemptions. Put
C2 debtor 1 ont the amount of any secured claims on Schedule D:
Model: edtor | omy Creditors Who Have Claims Secured by Property.
C] Debtor 2 only
Year:

Current value of the
portion you own?

Current value of the
entire property?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

J No

 

C) Yes

44, Make:
Model:
Year:

Other information:

 

 

 

lf you own or have more than one, list here:

42. Make:
Model:

Year:

Other information:

 

 

 

 

Who has an interest in the property? Check one.
(CI Debtor 4 only

CI) Debtor 2 only

(] Debtor 1 and Debtor 2 only

CJ At feast one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
U Debtor 1 only

C) Debtor 2 only

(2 Debtor 1 and Debtor 2 only

C) At feast one of the debtors and another

CJ Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Wha Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
entire property?

Current value of the
portion you own?

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here 20 c ccc tc ees ceces cue teceeetitetrevinrnitetissersusteetesinatass >

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 3

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 13 of 57

Debtor 1 ROBERT W. COBB Case number ct known)

First Name Middie Name Last Name

 

 

Describe Your Personai and Household Items

 

Current vaiue of the
portion you own?

Do not deduct secured claims
or exemptions.

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

W No

C] Yes. Describe......... _ §

 

 

 

7. Electronics

Exampies: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

 

M No -
(3 Yes. Deseribe.......... $

 

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
i No

Cl Yes. Describe.......... 1 §

 

 

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment: bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

i
C) Yes. Describe.......... §

 

 

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

W No
C} Yes. Describe.......... $

 

 

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

CI No
Wl Yes. Describe.......... - personal clothing S 200.00

 

 

 

12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

LI No : . es . ssn .
td Yes. Describe...........

 

. . $ 125.00
costume jewelry and gold wedding band re

13. Non-farm animals
Examples: Dogs, cats, birds, horses

LI No pone on ve . .
0A Yes. Describe........... $ 50.00

 

14 Any other personal and househoid items you did not already list, including any health aids you did not list

A No
Q Yes. Give specific
information. ........0....:

 

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 375.00
for Part 3. Write that number here 20. lo dteeeeeceeettertsesesuensnees cscs eeeseeseueneuserecsequatsseeeagaaesssssceueatanecevevausestsees »>

 

 

 

Official Form 106A/8 Schedule A/B: Property page 4

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 14 of 57

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 ROBERT W. COBB Case number (known),
First Name Middle Name Last Name
Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the r
portion you own?
Do not deduct secured claims
or exemptions.
16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
No
ee CASM ec $
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. lf you have multiple accounts with the same institution, list each.
UL No
WV 68 occ Institution name:
17.1. Checking account: PNC S 50.00
17.2, Checking account: g
17.3. Savings account: $
17.4. Savings account: g
17.5, Certificates of deposit: $
17.6. Other financial account: S
17.7. Other financial account: S
47.8. Other financial account: S
17.9. Other financial account: S
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
Wi No
OD Ves. institution or issuer name:
- $
$
$
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, inciuding an interest in
an LLC, partnership, and joint venture
YW No Name of entity: % of ownership:
CJ Yes. Give specific 0% %
information about 0%
them “ % §
0% % $

 

Official Form 106A/B Schedule A/B: Property page 5

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 15 of 57

Debtor 1 ROBERT W. COBB Case number tit known)

First Name Midis Name Last Name

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

ZW No

(] Yes. Give specific issuer name:
information about

 

 

 

21. Retirement or pension accounts
Examples: interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

 

 

 

 

 

 

 

i No
Q Yes. List each
account separately. Type of account: Institution name:

404(k) or similar plan: 3
Pension pian: $
IRA: $
Retirement account: 3.
Keogh: $
Additional account: 3.
Additional account. $

 

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water}, telecommunications
companies, or others

 

 

 

 

 

 

 

 

 

 

 

 

 

YZ No
QO ves... coeeteeeetsaees Institution name or individual:
Electric. $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water. $
Rented furniture: 5
Other: $
23. Annuities (A contract for a penodic payment of money to you, either for life or for a number of years}
WZ no
CD Yes ... Issuer name and description:
$.
$
Official Form 106A/8 Schedule A/B: Property page 6

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 16 of 57

Debior1 ROBERT W. COBB

First Name Middie Name Lest Name

Case number tt known}

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b}K1), S29A(b), and 529(b}(1).
EN
2

institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

YI No

CI} Yes. Give specific
information about them... $

 

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements

W no

Q) Yes. Give specific
information about them....:

 

 

 

27, Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

 

 

 

wi No
O) Yes. Give specific
information about them.... $
Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

Wi No

OQ] Yes. Give specific information
about them, including whether
you already filed the returns : State:
and the tax years. oe :

 

Federal:

Local:

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

W No

C] Yes. Give specific information..............

 

 

 

Alimony: $
_ Maintenance: $
Support: $
| Divorce settiement: $
Property settlement: $.
30. Other amounts someone owes you
Exampies: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
YW No
QO) Yes. Give specific information............... $

 

 

Official Form 106A/8 Schedule A/B: Property page 7

 

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 17 of 57

Debtor 1 ROBERT W. COBB Case number i known},

First Name Middle Name Last Name

 

 

31. Interests in insurance policies
Exampies: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

W No
OQ] Yes. Name the insurance company — Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ..
§
3
$
32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.
W no
Q) Yes. Give specific information. ............
$e. —_——-
33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples; Accidents, employment disputes, insurance claims, or rights to sue
i No
CJ ves. Describe each claim. oo...
$
34, Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims
WZ No
() Yes. Describe each claim. oo... :
.$
35. Any financial assets you did not already list
i) No
UJ) Yes. Give specific information........ cd $
36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here cc eeccee es seenecessvnnesrevensuvanivssessnsussssseseseasussupsaveesassesievannesssevessesissaeuuessnese > $. 50.00

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
i] No. Go to Part 6.
CJ] Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned

i No
C) Yes. Describe...

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs. telephones, desks, chairs. electronic devices

No soe
C) ves. Describe... $

 

 

Official Form 106A/B Schedule A/B: Property page 8

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 18 of 57

Debtor 1 ROBERT W. COBB Case number it known}

First Name Micdie Name Last Name

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

 

 

 

 

w No

() Yes. Describe... $
41, inventory

id No

C) Yes. Describe... $

 

 

42. Interests in partnerships or joint ventures

Wi Neo

Q) Yes. Describe... Name of entity: % of ownership:

%
%

 

 

43. Customer lists, mailing lists, or other compilations
ld No
QO) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

C) Ne
C) Yes. Describe...

 

 

 

44. Any business-related property you did not already list
Ld No

QO) Yes. Give specific
information .........

 

 

 

 

 

ff Ff Ff Ff HH

 

 

 

45. Add the dollar value of all of your entries from Part §, including any entries for pages you have attached 5 0.00
for Part 5. Write that number here 000. ccsecseeeseeseseessneseuevvnvveesvssvuvcenavsusesssvusasssussessstssserearasapssssiversussisaversessavceessee >

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmiand, list it in Part 1.

 

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

od No. Go to Part 7.
C) Yes. Go to fine 47.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

47. Farm animals
Exampies: Livestock, poultry, farm-raised fish

LJ No

 

 

 

$ 0.00

 

Official Form 106A/B Schedule A/B: Property page 9

 
 

Case 19-26589-SMG Doc1 Filed 12/12/19 Page 19 of 57

Debtor 1 ROBERT W. COBB Case number i trown),

First Name Middle Name Last Name

 

 

 

48. Crops—either growing or harvested

Wi No

L} Yes. Give specific
information. 00.0.0... S

 

 

 

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

W No

 

 

 

 

 

51. Any farm- and commercial fishing-related property you did not already list
a No

L} Yes. Give specific
information. .......... i §

 

 

 

52. Add the dollar value of ali of your entries from Part 6, including any entries for pages you have attached § 0.00
for Part 6. Write that number Were ooo. ccc ccccccsecesseesescsnervsssevtesesesessveevssieeatnreestsstuecesersutesiacescove svessesttsieeseatvasensesens > nr

 

 

 

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

§3. Do you have other property of any kind you did not already list?
Exampies. Season tickets, country club membership

Wd No

L] Yes. Give specific
information... :

 

 

 

 

 

0.00

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here 0 ctr teteeseettees > $

 

List the Totals of Each Part of this Form

 

55. Part 1: Total real estate, line 2.000. cose spesuectenvevsusevenssssvttiseessccueveariyattiuesseseiusssinvsrtietirerecsastiuenssrtesrvtineesencuee > $ 0.00

46. Part 2: Total vehicles, line 5

57. Part 3: Total personal and household items, line 15
58. Part 4: Total financial assets, line 36

59. Part 5: Total business-related property, line 45 $. 0.00
60. Part 6: Totai farm- and fishing-reiated property, line 52

61. Part 7: Total other property not listed, line 54 +5 0.00

 

62. Total personal property. Add lines 56 through 61. 00... -_ Copy personal property total » Fs 425.00

 

 

 

63. Total of all property on Schedule A/B. Add line 55 + line 62.00 eer rene nS crane recente nna seesie eee 3 425.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 10

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 20 of 57

Fill in this information to identify your case:

Debtor 1 ROBERT W. COBB

Firat Name Middie Name Last Name

Debtor 2 HELEN M. COBB

 

(Spouse, if filing} First Name Middle Name Last Neme
United States Bankruptcy Court for the: Southern District of Florida

Case number L} Cheek if this is an
(Known) amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt o4aig

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in doliar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

wi You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b){3)
C} You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

Schedule A/6 that lists this property portion you own
Copy the value from Check anly one box for each exemption.
Schedule AB
ccctipton: ersonal clothin $ 200.00 Os Fla. Stat. Ann. § 222.25
Line from WA 100% of fair market value, up to
Schedule A/B: 11 any applicable statutory limit
Seseriotion: jewelry $125.00 Os Fla. Stat. Ann. § 222.25
; i 100% of fair market value, up to
Line from
Schedule A‘B: 12_.. any applicable statutory limit

 

Brief
description; 2209S ¢ 50.00 Qs Fla. Stat. Ann. § 222.25

Line from 4 100% of fair market value, up to
Schedule A/B: 12 any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

WA No

C2 Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

[C2 No
C} Yes

Official Form 106C Schedule C: The Property You Ciaim as Exempt page 1 of 2

 

 

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 21 of 57

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 4 ROBERT W. COBB Case number of anowni,
First Name Maddie Name Last Name
Additional Page
Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule AVB
Brief ‘ Fila. Stat. Ann. § 222.25
description: money on deposit $ 50.00 O 5
Line from Wd 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: eS Cs
Line from CI 100% of fair market value. up to
Schedule AB: ————— any applicable statutory limit
Brief .
description: $. Os
Line from C) 100% of fair market value, up to
Schedule A/B: ~~~ any applicable statutory limit
Brief
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit _
Brief .
description: 5 a $
Line from (3 100% of fair market value, up to
Schedule VB oo any applicable statutory timit
Brief
description, § —————__-_ 8 QO S
Line from {1 100% of fair market value, up to
Schedule A/B2 any applicable statutory limit
Brief
description: $ Cs
Line from CL} 100% of fair market value, up to
Schedule A’B: any applicable statutory limit _ .
Brief
description: $, Os
Line from L] 100% of fair market value, up to
Schedule A/B3 ————— any applicable statutory limit
Brief
description: $ Cis
Line from C) 100% of fair market value, up to
Schedule AB: any applicable statutory limit ee i en
Brief
description: $ C)s$
Line from ) 100% of fair market vaiue, up to
Schedule A/B: any applicable statutory limit
Brief
description: i $ Us
Line from L) 100% of fair market vatue, up to
Schedule A/B: ———~ any applicable statutory limit
Brief
description: es G Q 3
Line from {} 100% of fair market value, up to
Schedule A’YB: ~~ any applicable statutory limit
Official Form 106C Schedule G: The Property You Claim as Exempt page 2 of 2

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 22 of 57

Fill in this information to identify your case:

Debtor 1 ROBERT W. COBB

First Name Middle Name

Debtor 2 HELEN M. COBB

 

 

(Spouse. if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Southern District of Florida
Case number

‘ar known) C] Check if this is an
amended filing

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

 

1, Do any creditors have claims secured by your property?
() No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
wf Yes. Fill in all of the information below.

List All Secured Claims
Column A Column B Column C

2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately amount of-claim Value ofcollateral Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part2. yo not deduct the that supports this. portion

 

 

 

 

 

 

 

 

 

As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral: claim if any
[2.4] Santander Describe the property that secures the claim: % 11,091.00 $ 5,325.00 5_9,766.00
Creditar's Name
PO BOX 961211 2011 Kia Sorento 57 k miles
Number Street
As of the date you file, the claim is: Check all that apply.
) Contingent
FT. Worth TX 75161 © untiquidated
City State ZIP Code Q) Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
ad Debtor 7 only ad An agreement you made (such as mortgage or secured
CJ pebtor 2 only car joan)
(2 Debtor 1 and Debtor 2 only a Statutory lien (such as tax lien, mechanic's lien)
(2 Atleast one of the debtors and another a Judgment lien from a lawsuit
SJ other (including a right to offset}
ud Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number 4 6 ; 3 2
(2.2) Describe the property that secures the claim: $ $ $

 

 

 

Creditors Name

 

 

 

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
al Contingent
Q Unliquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check afl that apply.
Q Debtor 1 only 2) An agreement you made (such as mortgage or secured
C) debtor 2 only car loan)
(2 Debtor 1 and Debtor 2 only i) Statutory lien (such as tax tien, mechanic's lien)
C] Atleast one of the debtors and another Judgment tien from a lawsuit
. J other (inctuding a right to offset)
uw) Check if this claim relates to a
community debt
Date debt was incurred Last4digits ofaccountnumber

 

Add the dollar value of your entries in Column A on this page. Write that number here: 11,091.00 |

 

Official Form 106D Schedule D: Creditors Who Have Ciaims Secured by Property page 1 of 1

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 23 of 57

Fill in this information to identify your case:

 

ROBERT W. COBB

 

 

Debtor 1

Fire] Nama Micdie Nama Last Name
Debtor 2 HELEN M. COBB
(Spouse, if filing} Firs! Name Middle Name Last Name

United States Bankruptcy Court for the: Southern District ot Florida
CJ Check if this is an

Case number .
amended filing

df known)

 

 

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could resuit in a claim. Also list executory contracts on Schedule
A/B: Property {Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Scheduie D0: Creditors Who Have Claims Secured by Property. if more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number {if known).

Part 1:

1.

List All of Your PRIORITY Unsecured Claims

 

Do any creditors have priority unsecured claims against you?

(] No. Go to Part 2.

a Yes.

List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

Total claim Priority Nonpriority
amount amount

2.4 :
internal Revenue Service Last 4 digits of accountnumber 3 4 7 3 S_ 9000008 9000005

Priority Creditors Name

PO Box 1300 When was the debt incurred? 04/15/2009

Number Street

As of the date you file, the claim is: Check all that apply
Charlotte NC 28201 O contingent
City State ZiP Code og
; > Q Unliquidated

Who incurred the debt? Check one. Qo Disputed

Q] Debtor 1 only

{4 Debtor 2 only Type of PRIORITY unsecured claim:

5 Debtor 1 and Debtor 2 only L} Domestic support obligations

At least one of the debtors and another ui Taxes and certain other debts you awe the government
C) Check if this claim is for a community debt (J Claims for death or personal injury while you were
is the claim subject to offset? intoxicated
No other. Specify ee _

CJ ves

2 2 | Last 4 digits of accountnumber i ss ss S $ $

Official Form 106E/F

 

Priority Creditors Name

 

 

 

 

When was the debt incurred?

Number Street
As of the date you file, the claim is: Check all that apply.
QQ Contingent

oily State 2iP Code (Y untiquidated

Who incurred the debt? Check one.
(Y Debtor 1 only
CJ Debtor 2 only

Q Disputed

Type of PRIORITY unsecured claim:

 

O) Debtor 4 and Debtor 2 only U1 Domestic support obligations

O Atteast one of the debtors and another (J Taxes and certain other debts you owe the government
O Check if this claim is for a community debt 0 Claiins for death of personal injury while you were

Is the claim subject to offset? O

CJ No

Cl) ves

Schedule E/F: Creditors Who Have Unsecured Claims

page 1 of Ip

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 24 of 57
ROBERT W. COBB

Middie Name

Debtor 1 Case number pt krawni

 

Fiest Name Last Name

List All of Your NONPRIORITY Unsecured Claims

 

3. Do any creditors have nonpriority unsecured claims against you?

LI No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one

nonpriority unsecured claim, list the creditor separately for each claim. For each ciaim listed, identify what type of claim it is. Do not list claims already
included in Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

Amerifinancial Solutions

 

Nonpriority Creditor's Name

 

 

Last 4 digits of account number 2 A 3 5 $

 

Total claim

1,708.00

 

 

 

 

 

 

Official Form 106E/F

 

 

 

Who incurred the debt? Check one.

| Debtor 1 only

C} Debtor 2 only

(J Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

C} Check if this claim is for a community debt

Is the claim subject to offset?
OJ No
C} ves

a Contingent
Qo Unliquidated
ul Disputed

Type of NONPRIORITY unsecured claim:

QQ) Student joans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

QJ) Debits to pension or profit-sharing plans, and other similar debts

if Other. Specity. Phoenix Emer Med Brwd LLC

Schedule E/F: Creditors Who Have Unsecured Claims

PO Box 65018 When was the debt incurred? 05/25/2017
Number Street
Baltimore MD 21264
city State ZIP Code As of the date you file, the claim is: Check aif that apply.
a Contingent
Who incurred the debt? Check one L] Untiquidated
C) Debtor 1 only a Disputed
¥, Debtor 2 only
C) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
Cl} Atieast one of the debtors and another 2) Student ioans
CO] Check if this claim is for a community debt ] Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? LJ] Debts to pension or profit-sharing plans, and other similar debts
No wf other Specity_Phoenix Emer Med Brwd LLC
C} Yes
t2_| Amerifinancial Solutions Last 4 digits of account number _2 4 4 0 s__1,708.00_
Nonpriority Creditor’s Name When was the debt incurred? 06/15/2017
PO Box 65018
Number Street
Baltimore MD 21264 As of the date you file, the claim is: Check ail that apply.
City State ZIP Code 2 contingent
Who incurred the debt? Check one. a Unliquidated
C} Debtor 4 only 4 Disputed
u Debtor 2 only +
OQ debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
CJ Atleast one of the debtors and another &) Student oans
oo. | ul Obligations arising out of a separation agreement or divorce
CQ) Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? 4) Debts to pension or profit-sharing plans, and other similar debts
CO No A other, Specity_ Phoenix Emer Med Brwd LLC
C} ves
ks | Amerifinancial Solutions Last 4 digits of account number _2 4 5 _2 $ 767.00

Nonpriority Creditors Name .

oe When was the debt incurred? _08/10/2017
PO Box 65018
Number Street
Baltimore MD 321264 As of the date you file, the claim is: Check ali that apply.

paged of UP

 

 
Debtor 4

Case 19-26589-SMG Doc1 Filed 12/12/19 Page 25 of 57

ROBERT W. COBB

 

Fist Name Middie Name Last Name

Case number if krawn)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
Bright Star Credit Union Last 4 digits of accountnumber 8 9 O 7. 5 117.00
Nonpriority Creditors Name
When was the debt incurred? 08/23/2018
PO Box 8966 —
Number Street As of the date you file, the claim is: Check ail that app!
Ft. Lauderdale FL 33312 youme, * fengen anna app:
City State ZIP Code LJ Contingent
/ O) Uniiquidated
Who incurred the debt? Check one © pisputed
CI debtor 1 only
() Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only (2 Student foans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
Q Check if this claim is for a community debt you did not report as priority claims -
(2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? A other. specity Deposit Acct overdraft
wf No
C2 Yes
[45 | igh X X X X 0
AT&T Last 4 digits of accountnumber XX XX. § 01
Nonpriortity Creditor's Name
When was the debt incurred? 08/10/2017
208 South Akard Street ns
Number Street
As of the date you file, the claim is: Check all that apply.
Dallas TX 75202 ¥ ad
City State ZIP Code OQ Contingent
Q Unliquidated
Who incurred the debt? Check one. Q bisputed
0) Debtor 1 only
(2 Debtor 2 only Type of NONPRIORITY unsecured claim:
UW Debtor 1 and Debtor 2 only 2) Student loans
C1 At feast one of the debtors and another (2 Obligations arising out of a separation agreement or divorce that
Q check if this claim is for a community debt you did not report as priority claims
(2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? MM otner. Specity_cell phone bill unknown amt.
wm No
C2 Yes
[4.6} x xX Xx 5s 0.01
Brandsmart Last 4 digits of account number A A_ xX A.
Nonpriority Creditor’s Name
When was the debt incurred? 01/01/2019
3200 SW 42nd Street en
Number oueet As of the date you file, the claim is: Check ail that app!
s : Chee
Hollywood FL 33020 ¥ pPly
ay State HIP Code (2 Contingent

Official Form 106E/F

Who incurred the debt? Check one.

OQ) Debtor 1 only

(2 Debtor 2 only

Ww Debtor 1 and Debtor 2 only

(2 Atjeast one of the debtors and another

(2 Check if this claim is for a community debt

ts the claim subject to offset?

| No
QO) ves

(2 unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

() Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

2 Debts to pension or profit-sharing plans, and other similar debts

WA other. Specity._ Charge acct. unknown amt

 

Schedule E/F: Creditors Who Have Unsecured Ciaims

page 2 of 14

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 26 of 57

Debior 1

 

 

Fest Name Middie Name Last Name

 

 

 

Case number or kriown)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
Last 4 digits of account numb 23 8 0
Credence Resource Management 9 mber 2 St s_1,936.00
Nonpriority Creditors Name
i > 08/10/2017
PO Box 3200 When was the debt incurred?
Mme eet As of the date you file, the claim is: Check all that app!
Southgate MI 48195 s of the you file, the claim is: Check ail that apply
ow State Zip Cade CI Contingent
QO) Uniiquidated
Who incurred the debt? Check one Q bisputed
Ud Debtor 4 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only CO student toans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
OO) check if this claim is for a community debt you did not report as priority claims -
QO) Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? WM other. specity ATT collection
B No
QO) yes
[+3] igi 5 17 8
First Premier Bank Last 4 digits of account number 5 1 7 8. gs 460.00
Nonprionty Creditors Name
. When was the debt incurred? 01/1 0/2013
3820 N. Louise Avenue rr
Number __ Street As of the date you file, the claim is: Check all that app!
. e da , the claim is: Check all that apply.
Sioux Falls SD 57107 y PRY
Giy Slate ZIP Code J Contingent
QO) uUnliquidated
Who incurred the debt? Check one. O disputed
U Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
a Debtor 1 and Debtor 2 only C1 student ioans
At least one of the debtors and another (2 Obfigations arising out of a separation agreement or divorce that
O] Check if this claim is for a community debt you did not report as priority claims
O) Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? @ otner Specify Credit Card
| No
QO) Yes
[4.9| s 366.00

Official Form 106E/F

First Premier Bank

Nonprtiority Creditors Name

3820 N. Louise Avenue

 

 

Number Street
Sioux Falls SD 57107
City State ZIP Code

Who incurred the debt? Check one.

U Debtor 4 only

CQ) Debtor 2 only

CJ Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

Q) Check if this claim is for a community debt

is the claim subject to offset?

@ No
C) ves

Last 4 digits of accountnumber 5 1 7 8.
When was the debt incurred? 03/02/2014

As of the date you file, the claim is: Check ail that apply.

Q Contingent
QO Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(Student foans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts.

other. specity_ credit card

Schedule E/F: Creditors Who Have Unsecured Claims

page of _£# 2

 

 
Debtor 1

Case 19-26589-SMG Doc1 Filed 12/12/19 Page 27 of 57

ROBERT W. COBB

 

Fist Name Moddie Name Cast Narce

Case number of arown}

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
i j Last 4 digits of accountnumber 8 5 7 6
Midland Funding LLC 9 ae s__ 417.00
Nonpriority Creditors Name ‘
. When was the debt i dz? 05/31/2017
320 East Big Beaver Road #300 eorincurred
Sumber Street As of the date you file, the claim is: Check all that app!
Troy Mi 48083 yous, = Sheek alinal apply
Gy State ZIP Code Q) Contingent
QO) unliquidated
Who incurred the debt? Check one Q) disputed
Vi Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
QC] Debtor 1 and Debtor 2 only © Student foans
O) Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
Q) check if this claim is for a community debt you did not report as priority claims -
QO) debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? W@ other. Specity_collection Comenity Bank
wf No
QO) Yes
[11 | igi 4 25 3 637.00
Optimum Outcomes Last 4 digits of account number 4 < 9 0 S A
Nonpriority Creditor's Name
When was the debt incurred? 02/06/2019
POBox580150 ee rs
Number Street As of the date you file, the claim is: Check all that app!
Raleigh NC 27658 youre, © PP.
City State ZIP Code QO) contingent
, Q Unliquidated
Who incurred the debt? Check one. OQ bisputed
U Debtor 1 only
QO] Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 1 and Debtor 2 only Q Student toans
1 Atieast one of the debtors and another (2 Obiigations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as Priority claims _
QC) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? J other. Specify_collection Holy Cross Med.
| No
QO) ves
fia]: D0 8 4 5 572.00
Capio Partners Last 4 digits ofaccountnumber < Uo Oo ot
Nonpriority Creditors Name
When was the debt incurred? 08/28/2019
311 30th Avenue E. rns
Number Street
As of the date you file, the claim is: Check ail that appi
Sherman TX 75091 ¥ pPly
Oty State ZIP Code (J Contingent

Official Form 106E/F

Who incurred the debt? Check one.

OC) Debtor 1 only

iw. Debtor 2 only

Q) Debtor 1 and Debtor 2 only

Q) Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

Wl No
C) ves

Q Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Q) Student foans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
other. specity_ Phoenix Emer Med. coll

Schedule E/F: Creditors Who Have Unsecured Ciaims

page Sot Lf

 

 
Case 19-26589-SMG Doci1 Filed 12/12/19 Page 28 of 57
Debtor’ ROBERT L. COBB

 

First Name Mhddie Name Last Name

Case number of kriown}

 

 

 

 

 

 

 

 

 

‘Fiwae Your NONPRIORITY Unsecured Claims ~ Continuation Page
After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
; Last 4 digits of account number H A X 4
Credit Managment Cntr ee 5_ 1,708.00
Nonpriority Creditors Name
. When was the debt incurred 04/03/2019
1263 Main Street, Ste. 212 as the debt incurred? ne
Number Street As of the date you file, the claim is: Check all that app!
Green Bay Wi 54202 youime, S: GReck all nat apply
Cy State ZIP Code QJ Contingent
Q) Untiquidated
Who incurred the debt? Check one OQ disputed
C3 Debtor only
A Debtor 2 only Type of NONPRIORITY unsecured claim:
(C} Debtor 1 and Debtor 2 only O Student foans
CJ Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
(] Check if this ciaim is for a community debt you did not report as priority claims a
QC) debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. Specity. Phoenix Emer Med Coll
Wf No
Q] ves
[14]
Comcast Last 4 digits of accountnumber X X X X_ $ 1.00
Nonpriority Creditors Name
When was the debt incurred? 01/01 i 2019
One Comcast Center mn
Number Street As of the date you file, the claim is: Check all that app!
. : . : Checl apply.
Philadelphia PA 19103 ¥ pp
City Slate ZIP Code CJ Contingent
QJ Untiquidated
Who incurred the debt? Check one. O) disputed
C3 Debtor 1 only
Q Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 4 and Debtor 2 only O Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
QO Check if this claim is for a community debt you did not report as prionty claims 7
QC] Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? Sf other. Specify Cable bill
a No
C] Yes
15 | 5 1,784.00

Official Form 106E/F

Optimum Outcomes

 

Nonpriority Creditor's Name

 

 

PO Box 58015

Number Street

Raleigh NC 27658
City State ZIP Code

Who incurred the debt? Check one.

Q) Debtor 4 only

V Debtor 2 only

(2 Debtor 1 and Debtor 2 onty

(] Atieast one of the debtors and another

CQ] Check if this claim is for a community debt

is the claim subject to offset?

a No
QC) ves

Last 4 digits of accountnumber 4. 2 5 2.
When was the debt incurred? 92/06/201 3

As of the date you file, the claim is: Check ail that apply.

QO Contingent
QO) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

QJ Student foans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QC] Debts to pension or profit-sharing plans, and other similar debts

W other. Specity, Holy Cross Hosp Med coll

 

Scheduie E/F: Creditors Who Have Unsecured Claims

page Lot _Lf

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 29 of 57

Debtor 4 ROBERT W. COBB

 

First Name Shddie Name Last Name

Case number ar inown),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total-claim

Penn Corp.

 

Nonpriority Creditors Name

2800 Commerce Drive

 

 

Number Street
Harrisburg PA 17110
City State ZIP Code

Who incurred the debt? Check one

J debtor 4 only

QJ Debtor 2 only

YW Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

CJ Check if this claim is for a community debt

Is the claim subject to offset?

wf No
CO) ves

Last 4 digits of account number xX xX xX xX 5 2,500.00
When was the debt incurred? 01/01/2019

As of the date you file, the claim is: Check ail that apply

C) Contingent
CD Uniiquidated
CJ disputed

Type of NONPRIORITY unsecured claim:

(J student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QC Debts to pension or profit-sharing plans, and other similar debts

64 other. Specity N. Broward Hosp. coll

 

 

 

 

 

Profit Services Group Last 4 digits of account number 2. 6 4 3) s 534.00
PO Boy 61208 5 When was the debt incurred? Vif 28/ 2016
Number Streat 7 ee,
Savannah GA 31420 As of the date you file, the claim is: Check all that apply.
City State ZIP Code CJ Contingent
Q Untiquidated
Who incurred the debt? Check one. 0) disputed
CQ) Debtor 4 only
Mi Debior 2 only Type of NONPRIORITY unsecured claim:
CJ Debtor 1 and Debtor 2 only C2 student loans
C} At teast one of the debtors and another (J Obtigations arising out of a separation agreement or divorce that
(] Check if this claim is for a community debt you did not report as priority claims 7
C Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W@ other. Specify_ Georgia ER Med coll
a No
CO ves
[13] s__ 700.00

Progressive Leasing
Nonprionty Creditors Name

256 W. Data Drive

 

 

Number Street
Draper UT 84020
City State ZIP Code

Who incurred the debt? Check one.

QJ Debtor 1 only

C) Debtor 2 only

7) Debtor 1 and Debtor 2 only

(QJ At teast one of the debtors and another

() Check if this claim is for a community debt

Is the claim subject to offset?
w No
Cd Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number X_
When was the debt incurred? 01/01/2019

As of the date you file, the claim is: Check ail that apply.

(contingent
QQ) untiquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QC) Debts to pension or profit-sharing plans, and other similar debts
a Other. Specify_ lease

 

page 2 of lf

 

 

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 30 of 57
Debtor’ ROBERT W. COBB

Fast Nome Middia Narre Last Narre

Case number Of kriown)

 

 

 

 

 

 

 

 

 

 

ieee Your NONPRIORITY Unsecured Claims — Continuation Page
After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
‘ Last 4 digits of account number X X X X
Puppy Boutique 3 ae 5 6,000.00
Nonpriority Creditor’s Name 01/01/2019
When was the debt incurred?
4001 N. Federal Hwy as cure a
Number Street
As oft ate you file, the claim is: Check ail that appt
Ft. Lauderdale FL 33308 he date you file, th ee apply
iy State ZIP Code QQ Contingent
OQ Unliquidated
Who incurred the debt? Check one. © disputed
C3 Debtor 1 only
Q pebtor 2 only Type of NONPRIORITY unsecured claim:
Y Debtor 1 and Debtor 2 only OQ Student foans
CJ Atleast one of the debtors and another (2 Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as priority claims
Q Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? &@ other. specity_animal purchase
B no
Q) Yes
[20 j igh X xX X X 1.0
Quest Diagnostics Last 4 digits of account number A X X X_ $ .00
Nonpriotity Creditors Name
500 Plaza Drive When was the debt incurred? 91/01/2019
Number Street
As of the date you file, the claim is: Check all that apply.
Seacaucus NJ 07094 ¥ Pp
City State ZIP Gode CJ Contingent
Q Unliquidated
Who incurred the debt? Check one. Q Disputed
QQ Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only student loans
At least one of the debtors and another L) Obiigations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as priority claims
Q) debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? w Other. Specify_ Medical bill
of No
QO Yes
l21 | 5 239.99
Swiss Colony Last 4 digits of accountnumber 5 6 4 0

Official Form 106E/F

 

Nonpriority Creditor's Name

1515 S 21st Street

 

 

Number Street
Clinton IA 52732
city State ZIP Code

Who incurred the debt? Check one.

a Debtor 1 only

(2 Debtor 2 only

(J Debtor 1 and Debtor 2 only

C2 Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

w No
Q) ves

5
When was the debt incurred? 10/ 10/2013

As of the date you file, the claim is: Check all that apply

Q Contingent
QO) Uniiquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Q) Student foans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts

WM other. Specity_ Charge account

Schedule E/F: Creditors Who Have Unsecured Claims

page oof lf

 

 

 
Part 2:

Case 19-26589-SMG Doci1 Filed 12/12/19 Page 31 of 57
Debtor? ROBERT W. COBB

 

First Name Media Name Last Name

Case number afinowni,

Your NONPRIORITY Unsecured Claims ~ Continuation Page

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
j Last 4 digits of account number 5 6 4 0
Swiss Colony =“ 5 561.00
Nonprtiority Creditor’s Name
When was the debt incurred? 11/15/2013
1515 S 21st Street el
Number Street
; As of the date you file, the claim is: Check ail that app!
Clinton IA 52732 yous; ° pply
ay State ZIP Code C) Contingent
QO) unliquidated
Who incurred the debt? Check one. C1 pisputed
4 Debtor 14 only
Cd Debtor 2 only Type of NONPRIORITY unsecured claim:
CJ Debtor 1 and Debtor 2 only (Student foans
C1 Atleast one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims
O2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? GM other. Specity Charge card
wf No
QO ves
ES
Sprint PCS Last 4 digits of account number X X X X_ S 0.01
Nonprionty Creditot’s Name
. When was the debt incurred? 01/01/2019
6200 Sprint Parkway —
Number Steel As of the date you file, the claim fs: Check ail that app/
. : Check aif that apply.
Overland Park KS 66251 y PP
City Slate ZIP Code C) contingent
Q Unliquidated
Who incurred the debt? Check one. Qo Disputed
C} debtor 4 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only CJ student loans
At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims
CL) Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? Wf Other. Specify_Cell bill
ff No
C) Yes
[24 | § 0.01
Verizon Last 4 digits of account number xX xX x xX

Official Form 106E/F

 

Nonpriority Creditor's Name

One Verizon Way

 

 

Number Street
Basking Ridge NJ 07920
City State ZIP Code

Who incurred the debt? Check one.

C) Debtor 4 only

C) Debtor 2 only

Ui Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

OQ) Check if this claim is for a community debt

Is the claim subject to offset?

A No
LJ Yes

When was the debt incurred? 01/04/2019

As of the date you file, the claim is: Check ail that apply

(2 Contingent
C) Unliquidated
Q Disputed

Type of NONPRIORITY unsecured ciaim:

(J Student foans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts
od other. specity_cell bill

 

Schedule E/F: Creditors Who Have Unsecured Claims

page gq of tp

 

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 32 of 57

Debtor? ROBERT W. COBB

 

First Name Middle Nara Last Nace

Case number ¢ known’,

ieuwse Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

25 | West Lake Financial Services

 

Nonpriority Creditors Name

4751 Wilshire Boulevard, Ste. 100

 

 

Number Street
Los Angeles CA 90010
Caty State ZIP Code

Who incurred the debt? Check one

C) Debtor 4 only

CJ Debtor 2 only

YW Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

(J Check if this claim is for a community debt
Is the claim subject to offset?

wf No

CJ Yes

Last 4 digits of accountnumber 1. 0 7 0- 5 9,924.00

When was the debt incurred? 07/31/2017

As of the date you file, the claim is: Check all that apply

) Contingent
(J Unliquidated
CJ disputed

Type of NONPRIORITY unsecured claim:

CJ Student foans

| Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C] Debts to pension or profit-sharing plans, and other similar debts

a other. Specity. Auto repo

 

 

 

 

 

Last 4 digits ofaccountnumber S$
Nonpriorty Creditors Name
When was the debt incurred?
Number Street vile
As of the date you file, the claim is: Check all that apply.
City State ZIP Code (J Contingent
: ) Untiquidated
Who incurred the debt? Check one. ©) disputed
Q) debtor 1 only
(J Debtor 2 only Type of NONPRIORITY unsecured claim:
CJ Debtor 1 and Debtor 2 only OQ Student toans
QI Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
QC) Check if this claim is for a community debt you did not fep Ort as priority claims .
CJ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C) other. Specify
(I No
Q} Yes
LI s

 

Nonpriority Creditors Name

 

Number Street

 

city State ZIP Code

Who incurred the debt? Check one.

L) Debtor 4 only

C3 Debtor 2 only

(2 Debtor 1 and Debtor 2 only

(C2 At jeast one of the debtors and another

Q2 Check if this claim is for a community debt

Is the claim subject to offset?

CQ} No
ves

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number

When was the debt incurred?

 

As of the date you file, the claim is: Check ail that apply.

Q Contingent
(2 Uniiquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. Specify.

CO OO

page/ { fot LL JZ

 

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 33 of 57
Debtor 1 ROBERT W. COBB Case number of known},

Fist Name Middle Name Last Name

Add the Amounts for Each Type of Unsecured Ciaim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

 

 

 

 

 

Total claim
Total claims 6a. Domestic support obligations 6a. $ 0.00
Part 1
from Part 6b. Taxes and certain other debts you owe the
government 6b. § 9,000.00
6c. Claims for death or personal injury while you were
intoxicated 6c. $ 0.00
6d. Other. Add ail other priority unsecured claims.
Write that amount here. 6d. 4 $ 0.00
6e. Total. Add lines 6a through 6d. 6e.
5 9,000.00
Total claim
Total claims 6f. Student loans 6f. $ 0.00
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority 0.00
claims 6g. $ :
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $ 0.00
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6. +s 32,641 03
6]. Total. Add lines 6f through 6i. Gj. 5 32,641.03

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page {7 of _# $

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 34 of 57

Fill in this information to identify your case:

Debtor ROBERT W. COBB

First Name Middle Name Last Name

Debtor 2 HELEN M. COBB

 

(Spouse if filing} First Name Middie Name Last Name

 

United States Bankruptcy Court for the. Southern District of Florida

Case number teu:
(if known) L Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12115

Be as compiete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
| No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
CQ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or fease. Then state what each contract or lease is for (for

example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

Name

 

Number Street

 

City State ZIP Code

 

 

2.2

 

Name

 

Number Street

 

City. State ZIP Code
2.3

 

Name

 

Number Street

 

_ City, State ZiP- Code
2.4

 

Name

 

Number Street

 

City State ZIP Code
2.5

 

Name

 

Number Street

 

City State ZIP Cade

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1of 1__

 
 

Case 19-26589-SMG Doc1 Filed 12/12/19 Page 35 of 57

Fill in this information to identify your case:

Debtor 1 ROBERT W. COBB

Fist Name Maddie Name Last Name

 

Debtor 2 HELEN M. COBB

(Spouse, if filing) Fist Name farddie Name Last Name
United States Bankruptcy Court for the: Southern District of Florida

Case number
iif known) LJ Check if this is an
amended filing

 

 

Official Form 106H
Schedule H: Your Codebtors 125

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fiil it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number {if known). Answer every question.

 

 

1. Do you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.)
UW No
) Yes

2. Within the fast 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

wi No. Go to line 3.
C) Yes. Did your spouse, former spouse, or lega! equivalent live with you at the time?

{) No

&) Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

 

Name of your spouse, former spouse, or legai equivatent

 

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in fine 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2; The creditor to whom you owe the debt

Check all schedules that apply:

 

() Schedule D, fine

 

 

 

 

 

 

 

 

 

 

 

Name
() Schedule E/F, line
Number Street C) Schedule G, line
_ City State ZIP Code
3.2
C) Schedule D, line
Name
) Schedule E/F, fine
Number Street (} Schedule G, line
City State ZIP Code
() Schedule D, line
Name —
O} Schedule E/F, fine
Number Street C) Schedule G, line
City State ZIP Cade

Official Form 106H Schedule H: Your Codebtors page fof

 
 

Case 19-26589-SMG Doc1 Filed 12/12/19 Page 36 of 57

Fill in this information to identify your case:

 

Debtor 4 ROBERT W. COBB

 

 

First Name Middle Name Last Name
Debtor 2 HELEN M. COBB
(Spouse. if filing} Fist Name Middia Name Las! Name

United States Bankruptcy Court for the. Southern District of Florida

Case number Check if this is:
(if known}
QC) An amended filing

Cia supplement showing postpetition chapter 13
income as of the following date:

Official Form 106! MM DD? YYYY
Schedule I: Your Income 12/15

Be as complete and accurate as possible. if two married people are filing together (Debtor 1 and Debtor 2), both are equaily responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fillin your employment
information. Debtor 1 Debtor 2 or non-filing spouse

 

 

 

 

 

 

lf you have more than one job,

 

attach a separate page with
information about additional Empioyment status a Employed Cl Employed
employers. Cd Not employed Not employed
Include part-time, seasonal, or
self-employed work. : “

Ploy Occupation fork lift driver

 

Occupation may include student
or homemaker, if it applies.

Employer’s name Nu Turf

Employer's address 2801 NE Dixie Hwy.
Number Street Number = Street

 

 

Pompano Bch FL
City State ZIP Code City State ZIP Code

How long employed there? 32 YEARS 32 YEARS

Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. include your non-filing
spouse unless you are separated.

if you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

 

 

For Debtor 1 For Debtor 2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, caiculate what the monthly wage would be. 2. $ 2,600.00 $ 0.00
3. Estimate and list monthly overtime pay. 3. +$ +g
4. Calculate gross income. Add line 2 + line 3. 4. $__ 2,600.00 $ 0.00

 

 

 

 

 

 

Official Form 106! Schedule I: Your income page 1

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 37 of 57

Debtor 1 ROBERT W. COBB

 

 

 

 

. State all other regular contributions to the expenses that you list in Schedule J.

Case number i known}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Firat Name Middie Name Last Name
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 ere... ices cceecssss ees seeascnensssensessesnsartesseneasstieeessesesnsane >4.  $__2,600.00 $
5. List ali payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. § 440.57 $
Sb, Mandatory contributions for retirement plans 5b. $ $
5c. Voluntary contributions for retirement plans 5c. $. $
5d. Required repayments of retirement fund loans 5d. §. $
5e. Insurance Se. § $
5f. Domestic support obligations 5f. $ $
5g. Union dues 5g. $ $
5h. Other deductions. Specify: Sh. +$ + §
6. Add the payroll deductions. Add lines 5a + 5b+5c+5d+5e+5f+5g+5h. 6. § 440.57 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $2,159.43 $ 0.00
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ $
monthly net income. 8a.
8b. Interest and dividends 8b. $ $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, chiid support, maintenance, divorce $ 5
settlement, and property settlement. 8c.
8d. Unemployment compensation ad =§$
8e. Social Security 8e. §
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: st = $ $
8g. Pension or retirement income 8g. $ 3.
8h. Other monthly income. Specify: 8h. +$ +§
9. Add all other income. Add lines 8a + 8b + 8c + 8d + Be + Bf +8g + Bh. 9 | §$ 0.00 $ 9.00
10. Calculate monthly income. Add line 7 + line 9. 2459.43 0.0 _ 1
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 40.| $—Seze |t 5 0 |= 2,159.43

 

 

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other

friends or relatives.

Do not include any amounts aiready included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

4.4 $ 0.00

Specify:

 

. Add the amount in the fast column of line 10 to the amount in line 11. The result is the combined monthly income.

Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

13. Do you expect an increase or decrease within the year after you file this form?

No.

12.

; 2,159.43

Combined
monthly income

 

QD Yes. Explain:

 

 

Official Form 106)

Schedule I: Your income

page 2

 

 

 

 

 

 

 

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 38 of 57

Fill in this information to identify your case:

Debtor 1 ROBERT Ww. COBB

 

 

First Name Middle Name Last Nema Check if this is:
Debtor 2 HELEN M. COBB a:
(Spouse, if fing) First Name Middie Name Last Name Q An amended filing

LJ] A supplement showing postpetition chapter 13

United States Bankruptcy Caurt for the: Southern District of Florida expenses as of the following date:
Case number

(if known) MM / DD/ YYYY

 

 

 

 

Official Form 106J
Schedule J: Your Expenses 1215

Be as compiete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
{if known). Answer every question.

fParta: | Describe Your Household

1. Is this a joint case?

 

L] No. Go to line 2.
df Yes. Does Debtor 2 live ina separate household?

(A No

L} Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

2. Do you have dependents? it No ,
. Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and (2 Yes. Fit out this information for Debtor 1 or Debtor 2 age with you?

 

 

Debtor 2. each dependent... ee O

N
Do not state the dependents’ OQ °
names. Yes

L} No
CJ Yes

CL} No
CL} Yes

L} No
CJ Yes

LJ No
CJ Yes

 

 

 

 

 

3. Do your expenses inciude MN
°
expenses of people other than
yourself and your dependents? OC} Yes

Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a suppiement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the vaiue of

 

such assistance and have included it on Schedule |: Your Income (Official Form 106t.) Your expenses

4. The rental or home ownership expenses for your residence. inciude first mortgage payments and $ 1.250.00
any rent for the ground or jot. 4, © rere
Hf not included in line 4:
4a. Real estate taxes 4a 8
4b. Property, homeowner's, or renter’s insurance 4b. $.
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner's association or condominium dues 4d. $

Official Form 106J Schedule J: Your Expenses page 1

 
 

Case 19-26589-SMG Doc1 Filed 12/12/19 Page 39 of 57

Debtor 1 ROBERT W. COBB

16.

20.

 

First Name Micdle Nama Last Name

. Additional mortgage payments for your residence, such as home equity loans

Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Intemet, satellite, and cable services

6d. Other. Specify:

 

Food and housekeeping supplies

Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

a

an

d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

instaliment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c. Other. Specify:

 

17d. Other. Specify:

 

Case number ct known),

6a.
6b.
6c.
6d.

15a.
14b.

15c.

1a.

17d.

17o.

17d.

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |, Your Income (Official Form 1065).

Other payments you make to support others who do not live with you.

Specify:

 

Other real property expenses not inciuded in fines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter's insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Official Form 106J Schedule J: Your Expenses

20a.

20b.

20c.

20d.
20e.

Your expenses

 

$

 

s__ 170.00

 

$

$ 221.0
3.

$ 300.00
$

$

$

$

$ 150.00
$

3

108.00
110.00

WH © tz) 4)

 

A

 

AA w#

page 2

 

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 40 of 57

Debtor 1 ROBERT W. COBB Case number «i knawn),

 

First Name Micdle Name Last Name

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23, Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule 1.
23b. Copy your monthly expenses from line 22c¢ above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

No.

C) Yes. Expiain here:

 

Official Form 106J Schedule J: Your Expenses

 

21

22a

22b.

22c.

23a.

23b.

23¢.

 

+5
§ 2,309.00 |
§ 0.00

 

§ 2,309.00 ©

 

$ 2,159.43
~$ 2,309.00
§ -149.57

 

 

 

 

page 3

 

 

 

 

 

 
 

Case 19-26589-SMG Doc1 Filed 12/12/19 Page 41 of 57

Fill in this information to identify your case:

Debtor 4 ROBERT W. COBB

First Namo Middie Name Lasi Namo

Debtor 2 HELEN M. COBB

 

 

{Spouse. if filing) First Nemo Middia Name Lagi Nama

United States Bankruptcy Court for the: Southern District of Florida

Case number
(Hf known}

 

LI] Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42445

 

 

lf two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a faise statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

| Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you filf out bankruptcy forms?

C) No
Wf Yes. Name of person Michele Evans . Attach Bankruptey Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

Signature of Debtor 2

 

 

Date Date . a
MM/ DDO YYYY MM/ DD / yyrvy

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules

 
Case 19-26589-SMG Doci1 Filed 12/12/19 Page 42 of 57

STIMUAMGnicMlacor isto] tome (lett RSL! Met

Debtor 1 ROBERT W. COBB

First Name Mikidie Nama Last Name

Debtor 2 HELEN M. COBB

 

(Spouse, if filing) First Name Middle Name Last Name

| United States Bankruptcy Court for the. Southern District of Florida

Case number

(if known} LI Check ff this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 0419

 

Be as complete and accurate as possibile. If two married people are filing together, both are equally :esponsible for supplying correct
| information. If more space is needed, attach a separate sheet to this form. On the top of any additic::al pages, write your name and case
number (if known). Answer every question.

Give Details About Your Maritai Status and Where You Lived Before

 

 

4. What is your current marital status?

4 Married
(3 Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

Wf No

Q) Yes. List all of the places you lived in the fast 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
() same as Debtor 1 L) same as Debtor 1
From __ From
Number Street Number Street
To ee To
City State ZIP Code City State ZIP Code
(3 same as Debtor 1 C3 same as Debtor 1
: From From
Number Street : Number Street
To To
City State ZIP Code City State ZIP Cade

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

& No

(3 Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Explain the Sources of Your Income

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 1

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 43 of 57

ROBERT W. COBB

First Name Middle Name

Debtor 1 Case number urknowny

 

Last Nama

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

(I No
1 Yes. Fill in the details.

“Debtor 4 - - Debtor 2

       

Sources of income
Check ail that apply.

Gross income
{before deductions and

Sources of income
Check ail that apply.

Gross income
(before deductions and

exclusions) exciusions}

5 i Wages, commissions, Q) Wages, commissions,

From January 1 of current year until bonuses, tos $ 26,884.27 bonuses. tips $

the date you filed for bankruptcy: 7p _ ip

Q) Operating a business C) Operating a business
. i Wages, commissions, Q) Wages, commissions.

For last calendar year: bonuses, tips $ 32,467.00 bonuses, tips $
(January 1 to December 31 2018__) (J Operating a business C) Operating a business

¥

For the calendar year before that: wi wages, commissions. Q wages, commissions,

nuses, tips $ 32,475.00 anuses, tips $

(January 1 to December 31 2017 _) CL] operating a business

5. Did you receive any other income during this year or the two previous calendar years?

a Operating a business

Include income regardless of whether that income is taxable. Examples of other income are alimony: child support: Social Security,
unemployment, and other public benefit payments: pensions; rental income: interest; dividends; money collected from lawsuits; royalties; and
gambiing and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

 

Wf No

Q) Yes. Fill in the details.

 

Sources of income
Descnbe below

Gross income from
each source

(before deductions and
exclusions}

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year: $

(January 1 to December 31201 8 )

 

Sources of income
Describe below.

 

 

YYYY

For the calendar year before that: =

 

(January 1 to December 312017 )

 

YYYY

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

 

Gross income from
each source

(before deductions and
exclusions)

page 2

 

 

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 44 of 57

 

Debtor 1 ROBERT W. COBB Case number rknawn)

First Name. Middle Name Lasi Name

 

 

Br List Certain Payments You Made Before You Filed for Bankruptcy

 

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

 

C) No. Neither Debtor 4 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
C) No. Go to line 7.

w Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations. such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

C) Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

@ No. Go to line 7.

C) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Dates of Total amount paid Amount you stil! owe Was this payment for...
payment

 

 

§, $ C) Mortgage
C) car

Number Street C) Credit card

Creditors Name

 

C) toan repayment

 

C) Suppliers or vendors

CD other

 

City State ZIP Code

 

$ 3% C) mortgage
Q) car
C) cregit card

 

Creditors Name

 

Number Street

C} Loan repayment

 

Q Suppliers or vendors

 

 

 

 

 

 

City State ZIP Code C) other
$ § ( Mortgage

Creditors Name

(Q car
Number Street (2 Credit cara

(3 Loan repayment

QQ Suppliers or vendors
City Stale ZIP Code (3 other

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 3

 
 

Case 19-26589-SMG Doc1 Filed 12/12/19 Page 45 of 57

Debtor 1 ROBERT W. COBB Case number o known),

 

 

First Name Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners: partnerships of which you are a generai partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Inciude payments for domestic support obligations,
such as child support and alimony.

Wi No

CJ} Yes. List all payments to an insider.

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
insider's Name
Number Street
City State ZIP Code
3% $

 

Insider's Name

 

Number Street

 

 

City Siate ZIP Cade

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?
include payments on debts guaranteed or cosigned by an insider.

Zi No

CJ Yes. List all payments that benefited an insider.

 

 

 

 

 

Dates of Total amount Amount you still, Reason for this payment
payment paid owe Jnciude creditor's name
insKier's Neme $. 8
Number Street
City Siate ZIP Code
$ $

 

 

insiders Name

 

Number Stree?

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 4

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 46 of 57

Debtor 4 ROBERT W. COBB

Case number crknown),

 

First Name Middle Name

Lost Name

Identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 4 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, smail claims actions, divorces, collection suits, paternity actions, support or custody modifications,

and contract disputes.

W No

() Yes. Fill in the details.

Case title,

Nature of the case Court or agency

Status of the case

 

 

Case number

Case title

 

 

 

 

Case number

 

 

Court Name QO Pending
CJ on appeal

Number Street (3 conciuded

City State ZIP Code

Court Name a Pending
OQ) on appeal

Number Street () conciuded

City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

@ No. Gotoline 11.
C] Yes. Fill in the information below.

 

 

 

 

 

 

 

 

 

 

 

Describe the property Date Value of the property
. $
Creditor's Name
Number Street Explain what happened
C} Property was repossessed.
C] Property was foreclosed.
Q Property was garnished.
City State ZIP Code C) Property was attached, seized, or levied.
Describe the property Date Value of the property
$
Creditors Name
Number Street
Explain what happened
C} Property was repossessed.
QO Property was foreclosed.
oy Sane BESS QO) Property was garnished.
QO) Property was attached, seized, or levied.
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page §

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 47 of 57

Debtor 1 ROBERT W. COBB Case number urknown)

First Name Middie Name Last Name

 

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

W No

Q) Yes. Fill in the details.

 

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

Wd No
Q) Yes

List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

Wd No

 

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Vaiue
per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person's relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
$
Persan to Whom You Gave the Gift
$

 

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Finacial Affairs for individuals Filing for Bankruptcy page 6

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 48 of 57

Debtor 1 ROBERT W. COBB Case number urxnawn),

First Name Mindie Name Last Name.

 

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

Wf No

(C] Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed

 

Charity’s Name

 

 

Number Street

 

City State ZIP Code

List Certain Losses

16. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

Wh No

(C] Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred . ati oe loss lost
include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

@ No

C) Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid made
Number Street $
$

 

 

City State ziP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

Official Form 107 Statement of Financial Affairs for Individuais Filing for Bankruptcy page 7

 

 

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 49 of 57

Debtor 4 ROBERT W. COBB Case number (known)

First Name Middle Name Last Name

 

 

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City Siate ZIP Code

Email of website address

 

Person Who Made the Payment, if Not You

 

47. Within 1 year before you filed for bankruptcy, did you or anyone eise acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

W No

CJ Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number Street $.
$

 

 

cy State 7iP Code

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

@ No

Cl Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

Cily State ZIP Cade

Person's relationship to you

 

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 

 

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 50 of 57

Debtor 1 ROBERT W. COBB Case number urinawn),

First Name Micdie Name Last Name

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

Wi No

(J Yes. Fill in the details.

Description and vaiue of the property transferred Date transfer
was made

 

Name of trust

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

i No

CO) Yes. Fiti in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, _—_ closing or transfer
or transferred
Name of Financial institution
XXXX— CO) checking $
Oo Savings

Number Street
Q Money market

 

Q Brokerage

 

 

 

City State ZIP Code Q Other
XKXXX~ Q Checking $
Name of Financial Institution
| Savings
Number Street QO Money market

O Brokerage
C) other

 

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

Gf No

C] Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
0) No
Name of Financial institution Name C) Yes
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for individuais Filing for Bankruptcy page 9

 

 

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 51 of 57

Debtor 1 ROBERT W. COBB Case number cirknown)

First Name Middle Name Last Nama

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
Q) Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you stili
have it?
CONo
Name of Storage Facility Name O Yes
Number Street Number Street

 

CityState ZIP Code

 

City State ZIP Code

identity Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or hoid in trust for someone.
No
Q Yes. Fill in the details.
Where is the property? Describe the property Value

 

Owner’s Name $

 

Numb Street
Number Street

 

 

 

 

City State ZiP Code

 

City State ZIP Code

ic umitv Give Details About Environmental Information

 

For the purpose of Part 10, the following definitions apply:

s Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

a Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

= Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24,Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental iaw?

Wi No

C) Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10

 

 

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 52 of 57

Debtor 4 ROBERT W. COBB Case number i knewn),

First Name Middle Name Lasi Name

25. Have you notified any governmental unit of any release of hazardous material?

WH No

CD Yes. Fill in the details.

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit i
Number Street Number Street
City State ZIP Code :

 

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

J No

(2 Yes. Fill in the details.

 

Court or agency Nature of the case Status of the
case
Case title
Court Name QO Pending
Q on appeal
Number Street Q Concluded

 

Case number City State ZIP Code

Ce Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
CQ A sole proprietor or self-employed ina trade, profession, or other activity, either full-time or part-time
QC) A member of a limited liability company (LLC) or limited liability partnership (LLP)
OQ] A partner in a partnership
Q2 An officer, director, or managing executive of a corporation

(2 An owner of at least 5% of the voting or equity securities of a corporation

wa No. None of the above applies. Go to Part 12.
Q Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer identification number
Do not include Social Security number or ITIN.

 

Business Name

 

 

 

EIN:
Number Street
Name of accountant or bookkeeper Dates business existed
From To
City State ZIP Code
Describe the nature of the business Employer identification number

 

Business Name Do not include Social Security number or ITIN.

 

 

EIN: an
Number Street
Name of accountant or bookkeeper Dates business existed
From _s«*ST‘OO

 

 

City State ZIP Code

 

 

Official Form 107 Statement of Financia! Affairs for individuats Filing for Bankruptcy page 11

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 53 of 57

Debtor 1 ROBERT W. COBB Case number urknown),

 

 

First Name Mindle Name Last Name

Empioyer Identification number
Do not include Social Security number or ITIN.

Describe the nature of the business

 

Business Name

 

 

SUNS
Number Street : .
Name of accountant or bookkeeper Dates business existed
From To

 

City State ZIP Code

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial

institutions, creditors, or other parties.

Wi No

2 ves. Fill in the details betow.

Date issued

 

Name MM /O0/YYYY

 

Number Street

 

 

City State ZiP Code

Part 12: Sign Below

t have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571. Wl.

Signature of Debtor 1 Signature of Debtor 2

 

Date _ Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

wf No
C) Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

OQ) No

id Yes. Name of person MICHELE EVANS . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 

 

 

mee

 

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 54 of 57

Fill in this information to identify your case:

Debtor 1 ROBERT W. COBB

First Name Niddie Name Last Name

Debtor 2 HELEN M. COBB

iSpouse, ff fifing} First Name Midcie Name Laat Name

United States Bankruptcy Court for the: Southern District of Florida

Case number () Check if this is an
if known} amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 tz

 

if you are an individual filing under chapter 7, you must fill out this form if:

™ creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

Ea List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property {Official Form 106D), fill in the
information below.

 

 

 

 

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor's /;
name: Santander Ui surrender the property. id No
() Retain the property and redeem it. QD Yes
iption of j
oreperty * 2011 Kia Sorento () Retain the property and enter into a
securing debt: Reaffirmation Agreement.
CJ Retain the property and [explain]:
Creditor’s () Surrender the property. ONo
name:
() Retain the property and redeem it. O) Yes
Description of
property 9 (2) Retain the property and enter into a
securing debt: Reaffirmation Agreement.
() Retain the property and [explain]:
Creditor's () Surrender the property. O) No
name:

() Retain the property and redeem it. 2 Yes
Description of
property
securing debt:

(J Retain the property and enter into a
Reaffirmation Agreement.

() Retain the property and [explain]:

 

 

Creditor's () Surrender the property. C] No
name:
() Retain the property and redeem it. O ves
ascription of a
oreperty ° () Retain the property and enter into a
securing debt: Reaffirmation Agreement.

() Retain the property and [explain]:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

 

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 55 of 57

Debtor 1 ROBERT W. COBB Case number (if known}

Firat Mame Middle Name Last Neme

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information betow. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

Describe your unexpired personal property ieases Will the lease be assumed?
Lessor's name: ONo
ao CQ) Yes

Description of leased

property:

Lessor’s name: QO No
Dye

Description of leased Yes

property:

Lessor’s name: ONo

Description of leased 2 Yes

property:

Lessor’s name: QNo
OC) Yes

Description of leased

property:

Lessor’s name: ONo
Q Yes

Description of leased

property:

Lessors name: ONo

. OC Yes

Description of leased

property:

Lessor’s name: One
2) Yes

Description of leased
property:

 

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personai property that is subject to an unexpired lease.

x7

Bigniattire of Debtor 4 Signature of Debtor 2

vate LF) “9 Date 1%/f9 fit
MM/ DD 7 YYYY MM; DO? YYY

Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

   

 

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 56 of 57

Amerifinancial Solutions
PO Box 65018
Baltimore, MD 21264

AT&T
208 South Akard Street
Dallas, TX 75202

Brandsmart
3200 SW 42"? Street
Hollywood, FL 33020

Brightstar Credit Union
PO Box 8966
Ft. Lauderdale, FL 33312

Capio Partners
311 30° Avenue E
Sherman, TX 75091

Crededence Resource Management
PO box 3200
Southgate, MI 48195

Credit Management Central
1263 Main Street, Ste. 212
Green Bay, WI 54202

Comcast
One Comcast Center
Philadelphia, PA 19103

First Premier Bank
3820 N. Louise Avenue
Sioux Falls, SD 57107

Internal Revenue Service
PO Box 1300
Charlotte, NC 28201

Midland Funding, LLC
320 East Big Beaver Road, ste. 300
Troy, MI 48083

Optimum Outcomes
PO Box 58015
Raleigh, NC 27658

 

 
Case 19-26589-SMG Doc1 Filed 12/12/19 Page 57 of 57

Penn Corp.
2800 Commerce Drive
Harrisburg, PA 17110

Profit Services Group
PO Box 61295
Savannah, GA 31420

Progressive Leasing
256 W. Data Drive
Draper, UT 84020

Puppy Boutique
4001 N. Federal Hwy.
Ft. Lauderdale, FL 33308

Quest Diagnostics
500 Plaza Drive
Seacaucus, NJ 07094

Santander
PO Box 961211
Ft. Worth, TX 75161

Swiss Colony
1515 S 21% Street
Clinton, IA 52732

Sprint PCS
6200 Sprint Parkway
Overland Park, KS 66251

Verizon
One Verizon Way
Basking Ridge, NJ 07920

West Lake Financial Services
4751 Wilshire Boulevard, ste. 100
Los Angeles, CA 90010

 

 
